Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8, the closest prior art of record Park et al. (U.S. Pat. 
No. 11,011,917 B2) discloses: An identifier assignment system for assigning 
identifiers to respective voltage monitors to be connected to respective battery 
units, the identifier assignment system (See Figure 1) comprising: a plurality of 
measuring units provided for the respective voltage monitors (See Figure 1, i.e. 
100-1 & 100-2), and an assignment unit configured to assign unique identifiers to 
the respective voltage monitors (See Figure 4, i.e. S430 – transmit slave 
identification).
	The prior art does not teach: each measuring unit being configured to: measure 
elapsed time information indicative of an elapsed time that has elapsed since a 
predetermined point of time after an activation of the corresponding voltage monitor 
based on power supplied from the corresponding battery unit connected to the 
corresponding voltage monitor; and wirelessly transmit the elapsed time information 
about the corresponding voltage monitor; a comparison unit configured to: receive the 
elapsed time information about each voltage monitor wirelessly transmitted from the 
corresponding measuring unit; and perform a comparison task of comparing the 
elapsed times of the respective voltage monitors with each other; and an assignment 
unit configured to assign unique identifiers to the respective voltage monitors in 
accordance with a result of the comparison task, as recited in independent claim 1, 
where claims 2-8 depend directly and/or indirectly from independent claim 1.

With respect to claim 9, the closest prior art of record Park et al. (U.S. Pat. 
No. 11,011,917 B2) discloses: An identifier assignment method for assigning 
identifiers to respective voltage monitors to be connected to respective battery 
units (See Figure 4, i.e. S430 – transmit slave identification). The prior art does not 
teach: the identifier assignment method comprising: measuring elapsed time 
information indicative of an elapsed time that has elapsed since a predetermined point 
of time after an activation of the corresponding voltage monitor based on power 
supplied from the corresponding battery unit connected to the corresponding voltage 
monitor; wirelessly transmitting the elapsed time information about the corresponding 
voltage monitor; receiving the elapsed time information about each voltage monitor 
wirelessly transmitted from the corresponding measuring step; performing a 
comparison task of comparing the elapsed times of the respective voltage monitors 
with each other; and assigning unique identifiers to the respective voltage monitors in 
accordance with a result of the comparing step, as recited in independent claim 9.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851